Citation Nr: 0821264	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  97-23 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a flatfoot deformity 
of the left foot.

2. Entitlement to an increased rating for residuals of a 
right knee sprain with degenerative changes, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976, from September 1990 to May 1991, and from January 1995 
to July 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that declined to reopen the veteran's claim 
of entitlement to service connection for a left foot 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

By a December 1999 rating decision, the RO that denied an 
increased rating in excess of 10 percent for the veteran's 
residuals of a right knee sprain with degenerative changes.  
The veteran filed a notice of disagreement with that 
decision; and the RO furnished the veteran a Statement of the 
Case.  Although record indicates that the veteran did not 
file a timely Substantive Appeal concerning the claim for 
increase for his residuals of a right knee sprain with 
degenerative changes, the Board inadvertently proceeded to 
review this claim, by way of accepting hearing testimony on 
this precise issue, thereby waiving the filing of the 
Substantive Appeal.  See Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996); see also Rowell v. Principi 4 Vet. App. 9, 17 (1993).

In May 2002, the Board reopened and remanded the veteran's 
claim of entitlement to service connection for flatfoot 
deformity of the left foot.  The Board ordered further 
development in the case pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), and the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs 
(VA) determined that VBA would resume all development 
functions.  Accordingly, these matters were remanded by the 
Board in August 2003 for further development.

The issue of entitlement to service connection for a flatfoot 
deformity of the left foot is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Even considering any additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors not contemplated in the relevant rating criteria, the 
veteran's residuals of right knee sprain with degenerative 
changes are productive of zero degree of extension and not 
less than 90 degrees of flexion of  the right leg, with 
evidence of tenderness and painful motion.





CONCLUSION OF LAW

The criteria for an increased rating in excess 10 percent for 
residuals of a right knee sprain with degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

In this regard, August 2002, February 2004, and October 2007 
letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim, including the criteria for 
establishing an effective date, should an increased rating be 
awarded; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The October 2007 notice letter informed the veteran that he 
must provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment.  The letter also informed the veteran 
that his disability rating would be determined by applying 
relevant diagnostic codes, and provided examples of the types 
of medical and lay evidence that the claimant may submit or 
ask VA to obtain that were relevant to establishing 
entitlement to increased compensation, including medical 
treatment records, Social Security determinations, statements 
from employers, and statements from people who know the 
veteran.

With respect to the second requirement of Vazquez-Flores, the 
Board notes that no notice letter provided to the veteran 
informed him directly of the specific measurement necessary 
for entitlement to a higher disability rating for limitation 
of knee motion.  However, in both his December 1999 Rating 
Decision and August 2000 Statement of the Case, the veteran 
was informed that his 10 percent evaluation was assigned for 
painful or limited motion of a major joint, and that 
traumatic arthritis was assigned an evaluation based on 
limitation of motion.  In the August 2000 Statement of the 
Case, the veteran was also provided the diagnostic criteria 
for rating arthritis, including information that a disability 
rating for arthritis is based on limitation of motion of the 
joint involved.  The Board finds that, based on such 
information, a reasonable person could be expected to 
understand generally that an increased disability rating in 
the veteran's case would be based on the extent to which his 
knee motion was limited.  See Vazquez-Flores, 22 Vet. App. at 
46.  Furthermore, after this information was provided to the 
veteran, he was afforded an opportunity to respond, and the 
AOJ then subsequently reviewed the claim and issued a 
Supplemental Statement of the Case to the veteran in February 
2008.  Also, the Board notes that the veteran has been 
provided several VA examinations during the appeals period, 
and has had numerous medical treatment examinations, in which 
the specific measurements of knee motion required to 
establish a disability rating for limitation of knee motion 
were performed and recorded.  In this regard, the Board notes 
that the opportunity to develop the case provided during the 
appeals period additionally served to render any pre-
adjudicatory notice error non-prejudicial by ensuring that 
such error did not affect the essential fairness of the 
adjudication.  Id.

The Board acknowledges that complete VCAA notice was not 
provided to the veteran prior to the initial decision in his 
case.  However, in light of the notice provided to the 
veteran by October 2007, along with the opportunity to 
develop the case during the appeals period which resulted in 
numerous measurements of limitation of knee motion by medical 
experts, followed by the RO's readjudication of the veteran's 
claim in February 2008, the Board finds that the veteran was 
not prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
private post-service medical treatment records, VA 
examinations, the veteran's testimony at his September 2001 
Board hearing, and written statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for his residuals of a right knee 
sprain with degenerative changes.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

For increased-rating claims, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this context, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
from one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509 (2007).  Thus, staged-ratings may be 
appropriate where there are multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Id.

The veteran's residuals of a right knee sprain with 
degenerative changes have been rated under Diagnostic Code 
5010, for arthritis due to trauma that is substantiated by X-
ray findings.  Diagnostic Code 5010 provides that arthritis 
due to trauma that is substantiated by X-ray findings is to 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003 (2003 & 2007); see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  
(2003 & 2007).  Note 1 states that the 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Under DC 5257 for other impairment of the knee, the following 
evaluations are assignable: slight recurrent subluxation or 
lateral instability, 10 percent; moderate recurrent 
subluxation or lateral instability, 20 percent; and severe 
recurrent subluxation or lateral instability, 30 percent.  
38 C.F.R. § 4.71a, DC 5257.

A separate disability rating is possible for arthritis with 
limitation of motion under DC 5003 and for instability of a 
knee under DC 5257.  See VAOPGCPREC 23-97.  When X-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under DC 5257, the veteran would be 
entitled to a separate compensable rating under DC 5003, if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  Also a sseparate rating under DC 5260 and 
DC 5261 may be assigned for disability showing both 
limitation of extension and flexion of the same knee joint.  
VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).
also, 

In the instant case, the veteran filed a new claim for an 
increased rating for his right knee disability in April 1998.  
The evidence on file include a June 1998 VA examination 
report.  This report reveals that the veteran complained of 
pain, stiffness, inflammation, and locking of the right knee, 
with flare-ups twice weekly.  He elaborated that flare-ups 
were relieved by Motrin, that he was unable to walk at times 
and stand up for long periods, and that the flare-ups 
affected his occupation as an instructor, which required him 
to stand constantly.  The examiner observed that the veteran 
did not require walking devices or crutches and walked with a 
normal gait; that he had limited function of standing and 
walking due to intermittent pain of the right knee; and that 
examination of the right knee showed tenderness to palpation 
medially.  The diagnoses were of degenerative arthritic 
changes of the right knee, as well as tendonitis of the right 
knee, which was tender to palpation on the medial aspect of 
the right knee, with pain elicited from forced movements.  
According to the examiner, this disability did not affect the 
veteran's usual employment, except during severe 
exacerbations.

A September 1998 X-rays showed minimal change present with 
minimal bony spurring in the patellofemoral joint 
compartment, and no significant abnormalities noted. 

Private medical notes dated in September 1998 indicate that 
the veteran complained of his knee joints, and that his right 
knee was positive for point tenderness at the medial aspect, 
but negative for swelling or crepitus.  The veteran was 
diagnosed as having patellofemoral syndrome.

November 1998 VA notes indicate the veteran had bilateral 
knee pain, left greater than right, with range of motion 
within normal limits, crepitus, and no swelling.

A QTC medical report, dated in February 1999, indicates that 
the veteran complained of pain, popping frequently, and his 
knee locking up on him, although he admitted that he squatted 
normally and had not had any falls.  Examination of the right 
knee revealed tenderness along the medial tibia plateau, with 
no swelling, redness, effusion, or drainage at the time, and 
range of motion 0 to 130 degrees, with extension to 0 degrees 
and muscle power of 5/5.  Drawer test was normal in both 
knees.  McMurray's Test was abnormal in the right, in that 
there was a pop along the lateral aspect of the joint on 
rotation of the tibia medially, with some pain experienced, 
the veteran grimacing with the maneuver, and the tibia 
rotating rather loosely on the maneuver.  Valgus and varus 
stress showed the joint to be stable to the maneuver, 
although there was some pain.  The veteran was diagnosed as 
having right knee sprain, with residuals of limitation of 
flexion in the right knee and pain in the right knee of 
moderate severity and frequency, which was the dominant 
feature of the disability.  He was also diagnosed as having 
loose fragment of the lateral meniscus in the right knee, and 
subjective findings supporting this diagnosis of popping of 
the knee and pain in the knee, and the objective finding of 
positive McMurray's test with popping on rotation of the 
tibia internally.

VA medical treatment notes dated in April 2004 indicate that 
the veteran complained of right pain knee pain for the past 
three weeks, and that he had no swelling, redness or warmth, 
but some limitation of flexion and extension, and negative 
drawer signs.


June 2004 VA treatment notes indicate that the veteran 
complained that, over the past five months, he noted burning 
in the right knee at the medial aspect.  On examination, the 
right knee had no effusion and full range of motion, was 
stable except for anterior cruciate ligament (ACL) grade I, 
was tender to palpation on the medial joint line, was 
nontender in the lateral joint line, and there was guarding 
for McMurray's.  It was also noted that films were negative 
for overt degenerative joint disease.  The veteran was 
diagnosed as having right knee meniscal tear.

VA medical treatment notes dated in September 2004 indicate 
that the veteran complained of his knee catching and 
clicking, and pain with prolonged ambulation and walking.  On 
examination, there was minimal effusion, tenderness to 
palpation, medial joint line pain with hyper flexion and 
hyper extension, and no ligamentous laxity.  Magnetic 
resonance imaging (MRI) showed medial and lateral meniscus 
tear.  The veteran was diagnosed as having mechanical 
symptoms with knee meniscal pathology, and it was noted that 
a right knee scope and meniscal debridement would be 
arranged.

February 2005 VA notes indicate that the veteran had serial 
orthopedic examinations and a history of painful 
locking/catching symptoms consistent with meniscal tearing.  
After examination and consultation with orthopedic staff, the 
veteran elected to proceed with surgery.  Physical of the 
right knee showed normal general symmetry/contour, no edema, 
erythema, eccyhmosis or deformity, soft, subtle effusion on 
the right, 0 to 110 degrees at 5/5, with subtle ACL laxity 
and subtle meniscal signs, soft/nontender compartments, and 
positive patellar grind.  It was noted that there was 
degenerative joint disease and meniscal tears on MRI.  The 
veteran was diagnosed as having post-traumatic osteoarthritis 
and degenerative meniscal tears. 

The veteran underwent a right knee scope, with meniscal 
debridement.  A week after surgery, the veteran was noted to 
complain of some stiffness, and to have range of motion of 0 
to 90 degrees.

March 2005 VA notes indicate that the veteran reported 
continued pain in his knee and immobility.  The veteran's 
knee was observed to have increased erythema and increased 
vesicles around the area of incisions.  The veteran was also 
noted to demonstrate decreased knee range of motion, from 0 
to 111 degrees, as well as decreased quadricep contraction 
and decreased circumference of the right quadricep, decreased 
gait, secondary to decreased terminal knee extension, and 
tenderness around the patella.  The veteran was assessed as 
having decreased range of motion and strength secondary to 
surgery.

Subsequent March 2005 VA notes indicate that the veteran 
demonstrated increased range of motion of the right knee and 
improved ambulation, as well as continued improved knee 
stability and deceleration control.  March 30, 2005 notes 
indicate that range of motion had increased to 0 to 123 
degrees, with the veteran continuing to have swelling in the 
right knee.

April 2005 VA progress notes indicated that the veteran's 
knee was negative for warming, effusion, and pain with 
palpation.  It was noted that the veteran was status post 
right meniscal debridement and doing well, but had occasional 
pain of the right knee.

August 2005 VA progress notes indicate that the veteran 
reported that his pain was much milder and infrequent, 
compared to that prior to surgery, and that currently the 
pain came and went and was manageable.  It was noted that the 
veteran was ambulatory without difficulty or aid.  The 
veteran was assessed as having right knee pain, status post 
right knee arthroplasty, with partial medial and lateral 
meniscectomies.

The veteran was afforded another VA examination in November 
2005.  On examination, it was noted that he walked with a 
limp, using a pair of crutches, and had on a brace.  Minimal 
quadriceps wasting was noted, and he was able to contract the 
quadriceps strongly and had 5/5 power in the quadriceps.  
Range of motion of the right knee was flexion from 0 to 115 
degrees, with no pain until the extreme of flexion at 115 
degrees, and extension to 0 degrees with no painful motion.  
There was no instability to anterior-posterior or medial 
lateral motion, or effusion or redness.  There was minimal 
vague tenderness about the knee.  He had no bone-on bone 
crepitus in the tibiofemoral joint and minimal crepitus in 
the patellofemoral joint, which was not painful.  X-rays were 
available for review, and they showed minimal degenerative 
joint disease.  It was noted that, over the years, the 
veteran's knee discomfort that had gotten worse, and was at 
the moment mainly subjective, with complaints of pain and no 
acute signs of inflammation.  It was also noted that he used 
a brace and a pair of crutches, and he was able to be 
employed but not able to run.  It was noted that there was 
objective evidence of pain on motion during examination of 
the right knee, but no evidence of weakness, excess 
fatigability, or incoordination on examination.  It was 
furthermore noted that, during repetitive use, the veteran 
experienced increased pain of his right knee, but no fatigue, 
weakness, lack of endurance, or incoordination, and that 
there was no additional functional limitation due to the 
increased pain during repetitive use.  The veteran reported 
flare-ups once or twice a month, lasting about a day, with 
increased pain in his right knee, but no fatigue, weakness, 
lack of endurance or incoordination.  The examiner noted 
that, since the veteran was not having an active flare-up, it 
would not be feasible, without resorting to speculation, to 
express an opinion as to whether the veteran had additional 
limitation of motion during these episodes.

The veteran was provided another examination in June 2007.  
At that time, the veteran reported that he continued to have 
worsening problems with his knee throughout the years and 
underwent arthroscopic knee surgery in 2004, and that, 
currently, he had daily sharp needle-like pain, with 
occasional radiation to the lateral right thigh.  He reported 
his average pain level at 5/10.  It was noted that he used a 
knee brace daily, which he stated was helpful, that he 
ambulated to the appointment with a crutch that has been 
provided to him by his private medical provider, and that he 
stated that he had a cane, which he used at times, but that 
he did not use a wheelchair, crutches, or other assistive 
devices.  The veteran reported occasional right knee 
stiffness and occasional swelling, but denied heat or 
redness.  He denied flare-ups, and reported that his job was 
primarily sedentary, so he was able to perform his job 
without limitations due to his knee.  On examination of the 
right knee, the examiner noted that there were faint 
residuals from his arthroscopic right surgery, that he had no 
swelling or erythema, that his joint ligaments were stable to 
varus and valgus stresses, that he was nontender to general 
palpation of the right kneecap and anserine bursa area, and 
that no grinding or crepitus was noted.  Range of motion was 
noted to be extension to 0 degrees with no pain, and flexion 
from 0 to 110 degrees, with pain from 100 to 110 degrees.  
Following three to four repetitions, the veteran had pain but 
no fatigue, weakness, lack of endurance, or incoordination, 
and there was no additional limitation of motion due to pain 
with repetitions.  Strength was 5/5 bilaterally in the lower 
extremity muscles, reflexes were 3+ plantar, 1+ Achilles and 
downgoing plantar reflexes bilaterally.  Right knee films 
were noted to show mild degenerative arthritic change.  The 
veteran was diagnosed as having residuals of right knee 
sprain with mild degenerative changes, and pain and 
limitation of motion.

Accordingly, the Board has examined the evidence of record 
and finds that the veteran's residuals of a right knee sprain 
with degenerative changes do not warrant an increased rating 
in excess of 10 percent, due to the medical evidence showing 
zero degree of extension and not less than 90 degrees of 
flexion of  the right leg, with evidence of tenderness and 
painful motion.  Thus, even taking into account the veteran's 
limitations due to pain on repetitive motion, his right knee 
disability remains consistent at zero degree extension and 
from 100 to 110 degrees of flexion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. at 206.  Therefore, the Board 
determines that the veteran's right knee disability does not 
warranted an increased rating as contemplated by Diagnostic 
Code 5003, as his range of motion clearly exceeds the 
criteria for a zero percent under Diagnostic Codes 5260 and 
5261.  As such, a separate rating for extension and flexion 
of the right knee joint is likewise not  warranted pursuant 
to VAOPGCPREC 9-2004.

The Board has also considered a rating under DC 5257 for 
recurrent subluxation or lateral instability of the right 
knee, but does not find that a separate rating is warranted.  
The Board notes that McMurray's Test was abnormal for the 
right knee on February 1999 QTC examination, in that there 
was a pop along the lateral aspect of the joint on rotation 
of the tibia medially, due to a right medial and lateral 
meniscus tear.  Also, the Board notes that June 2004 VA notes 
indicate that the veteran's knee was stable except for ACL 
grade I, and February 2005 VA notes indicate subtle ACL 
laxity and subtle meniscal signs.  Also, March 2005 VA notes 
for follow-up after his knee surgery indicate that the 
veteran demonstrated increased range of motion of the right 
knee and improved ambulation, as well as continued improved 
knee stability and deceleration control.

Notably, however, the veteran is service-connected for 
residuals of a right knee sprain with degenerative changes, 
and not for a right knee meniscus tear or an ACL injury.  
Moreover, even assuming arguendo that the veteran's right 
knee disability rating includes the symptomatology associated 
with the meniscus tear or ACL injury, the record evidence 
does not support a finding that a separate rating under DC 
5257 is warranted.  Even though on February 1999 QTC 
examination the veteran was noted to have abnormal McMurray's 
test and a torn meniscus, the examiner also found that valgus 
and varus stress showed the joint to be stable to the 
maneuver, although detecting some pain.  On June 2004 VA 
note, while it was noted that MRI showed medial and lateral 
meniscus tear, it was noted that there was no ligamentous 
laxity.  VA medical treatment notes dated in September 2004 
indicate that, while MRI showed medial and lateral meniscus 
tear and it was noted that a right knee scope and meniscal 
debridement would be arranged, it was noted that there was no 
ligamentous laxity.  Also, on November 2005 VA examination, 
it was noted that there was no instability to anterior-
posterior or medial lateral motion of the right knee, and, on 
June 2007 VA examination, joint ligaments were stable to 
varus and valgus stresses.  For these reasons, the medical 
evidence does not show any lateral instability or recurrent 
subluxation of the veteran's right knee.  Accordingly, a 
separate rating pursuant to VAOPGCPREC 23-97 is not in order.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.


ORDER

Entitlement to an increased rating for residuals of a right 
knee sprain with degenerative changes, currently evaluated at 
10 percent disabling, is denied.


REMAND

The issue of entitlement to service connection for a flatfoot 
deformity of the left foot must be remanded for the following 
reasons.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

Pursuant to such regulations, the Board, in an April 2002 
development memorandum, requested that the veteran be 
afforded an orthopedic examination to determine the nature 
and extent of any left foot disorder found to be present.  
Based on the results of such examination and after reviewing 
the claims folder, the examiner was to answer the following 
questions: (1) Did the veteran's pes planus of he left foot 
exist prior to his entrance into active duty in July 1973?  
(2) If the veteran's pes planus of the left foot preexisted 
his entrance into service in July 1973, did this left foot 
condition increase in severity during the veteran's first 
period of service (July 1973 to July 1976), and/ or during 
the veteran's second period of service (September 1990 to May 
1991)?  (3) If it is determined that the veteran's left foot 
condition increased in severity during either of his periods 
of service, was the increased severity due to the natural 
progression of the pes planus of the left foot?  In offering 
this opinion, the examiner was to comment on whether November 
1974 triple arthrodesis had an ameliorating effect or whether 
such surgical treatment caused a permanent worsening of the 
underlying pathology of the pes planus of the left foot, 
resulting in any current disability.  The examiner was to 
also comment on the August 1997 statement prepared by Dr. 
McDonald.  (4) Whether any current diagnosis of a left foot 
disorder had its onset during either of the veteran's periods 
of active military (from July 1973 to July 1976, or from 
September 1990 to May 1991); or was such a disorder caused by 
incident or event of the veteran's service.

The veteran was afforded a VA examination in September 2002.  
However, although the questions contained in the Board's 
April 2002 development memorandum were also contained in the 
RO's August 2002 examination request, the September 2002 VA 
examination report did not address such questions.  On this 
basis, the VA Appeals Management Center recognized the 
September 2002 VA examination to be inadequate, in a 
September 2007 deferred rating decision.  However, the 
veteran was not subsequently afforded a VA examination for 
his flatfoot deformity of the left foot that addressed the 
questions contained in the April 2002 development memorandum 
and August 2002 examination request.

Therefore, this issue must be remanded in order to obtain an 
adequate opinion that addresses the questions contained in 
the April 2002 development memorandum and August 2002 
examination request.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
an examination by a VA examiner with the 
appropriate expertise in order to 
determine the nature and etiology of any 
current flatfoot deformity of the left 
foot.  The claims folder and a copy of 
this Remand must be provided to the 
examiner for review.  The examiner should 
note in the examination report that he or 
she has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically answer the following 
questions:

(A) Did the veteran's pes planus of he 
left foot exist prior to his entrance 
into active duty in July 1973?

(B) If the veteran's pes planus of the 
left foot preexisted his entrance into 
service in July 1973, did this left 
foot condition increase in severity 
during the veteran's first period of 
service (July 1973 to July 1976), and/ 
or during the veteran's second period 
of service (September 1990 to May 
1991)?

(C) If it is determined that the 
veteran's left foot condition increased 
in severity during either of his 
periods of service, was the increased 
severity due to the natural progression 
of the pes planus of the left foot?  In 
offering this opinion, the examiner 
should comment on whether November 1974 
triple arthrodesis had an ameliorating 
effect or whether such surgical 
treatment caused a permanent worsening 
of the underlying pathology of the pes 
planus of the left foot, resulting in 
any current disability.  The examiner 
should also comment on the August 1997 
statement prepared by Dr. McDonald.

(D) Whether any current diagnosis of a 
left foot disorder had its onset during 
either of the veteran's periods of 
active military (from July 1973 to July 
1976, or from September 1990 to May 
1991); or was such as a disorder caused 
by incident or event of the veteran's 
service.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

2. After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


